Case 18-41671          Doc 156      Filed 12/11/18 Entered 12/11/18 13:48:38                 Main Document
                                                 Pg 1 of 13


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 In re:                                                       )   Case No.: 18-41671-705
                                                              )   Honorable Charles E. Rendlen III
                                                                  Chapter 11
 MGTF RADIO COMPANY, LLC, et al.,                             )   Jointly Administered
                                                              )
                            Debtors.                          )   Hearing Date: December 18, 2018
                                                              )   Hearing Time: 10:00 a.m.
                                                              )   Hearing Location: 7 South
                                                                  St. Louis, Missouri
                                                              )   Objection Date: December 11, 2018

      Objection of Fifth Third Bank to Debtors’ Disclosure Statement Filed November 13, 2018

           COMES NOW Fifth Third Bank, in its capacity as former administrative agent and a

 former lender (collectively, “Fifth Third Bank”) under that certain Credit Agreement dated as of

 September 29, 2014 by and among MGTF Radio Company, LLC, WPNT, Inc., MGTF Paper

 Company, LLC1, the Guarantors party thereto, Fifth Third Bank and the other lenders party

 thereto (Fifth Third Bank as a lender and the other lenders party thereto, collectively, the

 “Secured Lenders”) (as modified, amended and supplemented and together with all other

 documents related thereto, the “Credit Agreement”)2 and, by and through its undersigned

 attorneys, submits this objection (this “Objection”) to the Disclosure Statement For Debtors’

 Joint Plan of Reorganization Dated November 13, 2018 [DKT. No. 143] (the “Disclosure

 Statement”)3 and in support thereof respectfully states as follows:




 1
     MGTF Paper Company, LLC was sold and released from the Credit Agreement on or about March 31, 2016.
 2
   A true and correct copy of the September 29, 2014 Credit Agreement is attached hereto as Exhibit A. Copies of
 other related Loan Documents (as defined in the Credit Agreement) are available upon request.
 3
   Capitalized terms used and not defined herein shall have the meanings ascribed thereto in the Disclosure
 Statement.
                                                        1
Case 18-41671      Doc 156     Filed 12/11/18 Entered 12/11/18 13:48:38           Main Document
                                            Pg 2 of 13


                                           Introduction

        1.      Fifth Third Bank hereby objects to the Disclosure Statement because, while the

 Disclosure Statement indicates that the Debtors or Reorganized Debtors intend to investigate and

 perhaps prosecute Potential Claims against Fifth Third Bank and the other Secured Lenders

 under the Credit Agreement, the Disclosure Statement (a) does not provide any information

 regarding the nature, alleged amounts, likelihood of success or valuation of such Potential

 Claims, which would be necessary for parties in interest to evaluate the wisdom of using up to

 $200,000 of estate assets in pursuit of such Potential Claims, (b) fails to disclose to parties in

 interest that the Debtors owe indemnification obligations to Fifth Third Bank and the other

 Secured Lenders under the Credit Agreement that would be implicated by the Debtors’

 investigation and pursuit of such Potential Claims and (c) fails to describe or disclose how the

 Debtors or Reorganized Debtors intend to satisfy such indemnification obligations to Fifth Third

 Bank and the other Secured Lenders, which presumably would have to be paid in full in cash

 pursuant to the provisions of the Debtors’ proposed Plan.

                                           Background

        2.      On or about September 29, 2014, WPNT, Inc., MGTF Paper Company, LLC and

 MGTF Radio Company, LLC, along with certain Guarantors thereunder, entered into the Credit

 Agreement, pursuant to which the Secured Lenders provided the Debtors with a $60 million term

 loan facility and a $5 million revolving loan facility, with an original scheduled maturity of

 September 27, 2019.

        3.      On or about the same date, the Debtors also borrowed significant unsecured

 mezzanine financing from Business Development Corporation of American (the “Mezzanine

 Lender”), in the form of term loans in the original principal amount of $20 million (the

                                                 2
Case 18-41671           Doc 156       Filed 12/11/18 Entered 12/11/18 13:48:38                  Main Document
                                                   Pg 3 of 13


 “Mezzanine Debt”).

            4.      Unfortunately, the Debtors were unable to perform as anticipated, and by

 approximately one year later, the Debtors had failed to comply with each of the three primary

 financial covenants set forth in the Credit Agreement (and with similar financial covenants set

 forth in the Mezzanine Debt documents) – the Total Leverage Ratio set forth in Section 6.20(a)

 of the Credit Agreement, the Senior Leverage Ratio set forth in Section 6.20(b) of the Credit

 Agreement and the Fixed Charge Coverage Ratio set forth in Section 6.20(c) of the Credit

 Agreement (collectively, the “Financial Covenants”) – for the Debtors’ fiscal quarter ending

 September 30, 2015.4 The Debtors failed to comply with the Financial Covenants for the next

 fiscal quarter, ending December 31, 2015, as well. 5

            5.      Over the next two-plus years, Fifth Third Bank and the other Secured Lenders

 worked with the Debtors and with the Mezzanine Lender to give the Debtors time to attempt to

 find a solution to their difficulties. Fifth Third Bank and the other Secured Lenders entered into

 four different forbearance agreements with the Debtors during that time – a Forbearance

 Agreement and First Amendment to Credit Agreement dated as of March 31, 2016 (the “First

 Forbearance”), a Forbearance Agreement and Second Amendment to Credit Agreement dated

 as of March 7, 2017 (the “Second Forbearance”), a Forbearance Agreement dated as of

 December 8, 2017 (the “Third Forbearance”) and a Forbearance Agreement and Third

 Amendment to Credit Agreement dated as of January 29, 2018 (the “Fourth Forbearance,” and,

 collectively with the First Forbearance, the Second Forbearance, the Third Forbearance and the

 4
     See Recitals to Forbearance Agreements (as defined below).
 5
   The Debtors acknowledged the existence of these Events of Default (as defined in the Credit Agreement), and
 acknowledged that such Events of Default permitted Fifth Third Bank and the other Secured Lenders to exercise
 their rights and remedies under the Credit Agreement and the other Loan Documents and under applicable law, in
 each of the four Forbearance Agreements that the Debtors entered into with Fifth Third Bank and the other Secured
 Lenders party. See, e.g., paragraph 3 of each of the Forbearance Agreements.
                                                           3
Case 18-41671      Doc 156      Filed 12/11/18 Entered 12/11/18 13:48:38             Main Document
                                             Pg 4 of 13


 Fourth Forbearance, the “Forbearance Agreements”), copies of which are attached hereto as

 Exhibits B, C, D and E, respectively.

        6.      Despite those efforts, and over two years of patience by Fifth Third Bank and the

 other Secured Lenders while they refrained from exercising remedies against their collateral

 despite having the right to do so, instead waiting for sufficient improvement in the financial

 performance of the Debtors, a refinancing of the obligations under the Credit Agreement and

 perhaps of the Mezzanine Debt as well, a sale of some or all of the Debtors’ businesses, or some

 other option to materialize, the Debtors were unable to effect a solution.

        7.      In March of 2018, with the Standstill Period under the Fourth Forbearance

 scheduled to expire on March 19, 2018, Fifth Third Bank and the other Secured Lenders

 continued to negotiate with the Debtors regarding a possible fifth forbearance agreement.

 Despite those ongoing negotiations, and without advance notice to or bankruptcy planning with

 the Secured Lenders, the Debtors elected to file a “free-fall” bankruptcy, and on March 20,

 2018 (the “Petition Date”) filed voluntary petitions for relief under Chapter 11 of the United

 States Code.

        8.      As of the Petition Date, the Debtors were indebted to Fifth Third Bank and the

 other Secured Lenders in an amount equal to approximately $37,728,000.00 “plus any applicable

 interest, fees and expenses” under the Credit Agreement.           See Declaration of Michael J.

 Frischling in Support of Certain First Day Motions and Applications [DKT. No. 7] (the “First

 Day Declaration”) at ¶¶ 15, 16.

        9.      The obligations under the Credit Agreement are secured by a first priority security

 interest in certain assets and real property of the Debtors. See First Day Declaration at ¶ 17.

        10.     In Section 10.12(b) of the Credit Agreement, the Debtors agreed to indemnify the

                                                   4
Case 18-41671         Doc 156       Filed 12/11/18 Entered 12/11/18 13:48:38                       Main Document
                                                 Pg 5 of 13


 Administrative Agent and the other Secured Lenders against Damages (as defined in the Credit

 Agreement and including fees, charges and disbursements of counsel) incurred by the

 Administrative Agent or any Secured Lender arising out of the execution and delivery of the

 Credit Agreement and the transactions contemplated thereby, unless such Damages are

 determined by a court of competent jurisdiction by final and nonappealable judgment to have

 resulted from the gross negligence or willful misconduct of the Administrative Agent or

 applicable Secured Lender, or result from a claim brought by any Debtor against Administrative

 Agent or any Secured Lender for breach in bad faith of such party’s obligations under the Credit

 Agreement or any related document and such Debtor has obtained a final and nonappealable

 judgment in its favor on such claim as determined by a court of competent jurisdiction (the

 foregoing, the “Indemnification Obligations”)6.


 6
  The relevant provision of the Credit Agreement provides, in full (capitalized terms used in this paragraph shall
 have the meanings ascribed to such terms in the Credit Agreement):

         The Borrowers shall indemnify the Administrative Agent (and any sub-agent thereof), each
         Lender and the L/C Issuer, and each Related Party of any of the foregoing Persons (each such
         Person being called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
         all Damages (including the fees, charges and disbursements of any counsel for any Indemnitee),
         incurred by any Indemnitee or asserted against any Indemnitee by any Person (including any
         Borrower or any Guarantor) other than such Indemnitee and its Related Parties arising out of, in
         connection with, or as a result of (i) the execution or delivery of this Agreement, any other Loan
         Document or any agreement or instrument contemplated hereby or thereby, the performance by
         the parties hereto of their respective obligations hereunder or thereunder or the consummation of
         the transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
         proposed use of the proceeds therefrom (including any refusal by the L/C Issuer to honor a
         demand for payment under a Letter of Credit if the documents presented in connection with such
         demand do not strictly comply with the terms of such Letter of Credit), (iii) any actual or alleged
         violation of Environmental Laws, the presence, Release or threatened Release of Hazardous
         Materials on or from any property owned or operated by any Borrower or any of its Subsidiaries
         or at any off-site location for which any Borrower or any of its Subsidiaries may be liable, or any
         Environmental Claim related in any way to any Borrower or any of its Subsidiaries, or (iv) any
         actual or prospective claim, litigation, investigation or proceeding relating to any of the foregoing,
         whether based on contract, tort or any other theory, whether brought by a third party or by any
         Borrower or any Guarantor, and regardless of whether any Indemnitee is a party thereto, provided
         that such indemnity shall not, as to any Indemnitee, be available to the extent that such losses,
         claims, damages, liabilities or related expenses (x) are determined by a court of competent
         jurisdiction by final and nonappealable judgment to have resulted from the gross negligence or
         willful misconduct of such Indemnitee, or (y) result from a claim brought by any Borrower or any
         Guarantor against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
                                                           5
Case 18-41671       Doc 156       Filed 12/11/18 Entered 12/11/18 13:48:38                    Main Document
                                               Pg 6 of 13


        11.     On or around March 22, 2018 (the “Transfer Date”), Fifth Third Bank and the

 other prepetition Secured Lenders sold their outstanding debt under the Credit Agreement to

 Business Development Corporation of America – the Debtors’ Mezzanine Lender (such sale, the

 “Transfer”) – pursuant to that certain Note Purchase and Assumption Agreement dated as of

 March 22, 2018 (the “NPA”). A copy of the NPA, with the purchase price redacted, is attached

 hereto as Exhibit F.

        12.     While Fifth Third Bank and the other prepetition Secured Lenders sold their

 outstanding debt under the Credit Agreement, they retained their rights to indemnification by and

 reimbursement from the Debtors, and the NPA therefore provided that Fifth Third Bank and the

 other selling Secured Lenders “shall continue to be entitled to the benefits of any indemnification

 or reimbursement rights contained in the [Credit Agreement and related documents] with respect

 to facts and circumstances occurring prior to the Closing Date.” See NPA at 1.1(c).

        13.     On April 18, 2018, the Debtors filed their Schedules and Summary of Assets and

 Liabilities [DKT. No. 68] (the “Schedules”), in which the Debtors acknowledged the Debtors’

 obligations under the Credit Agreement, noting that, as of the Petition Date, Fifth Third Bank held

 a secured claim against the estate in an amount not less than $37,727,998.00 on behalf of the

 Secured Lenders, secured by “all assets and property of the Debtors” that was not contingent,

 unliquidated or disputed. See Schedules at Official Form 206D: Creditors Who Have Claims

 Secured by Property. The Schedules also acknowledge $24,500,000 owed to the Mezzanine

 Lender as of the Petition Date. See Schedules at Official Form 206E/F: Creditors Who Have

 Unsecured Claims.


        hereunder or under any other Loan Document, if such Borrower or such Guarantor has obtained a
        final and nonappealable judgment in its favor on such claim as determined by a court of competent
        jurisdiction.

                                                       6
Case 18-41671      Doc 156     Filed 12/11/18 Entered 12/11/18 13:48:38            Main Document
                                            Pg 7 of 13


        14.     On April 25, 2018, the Court entered that certain Final Order Pursuant to 11

 U.S.C. §§ 361 and 363 (I) Authorizing the Debtors (A) to Utilize Cash Collateral and (II)

 Granting Adequate Protection [DKT. No. 74] (the “Cash Collateral Order”) in which, among

 other things, the Debtors acknowledge and agree that “as of the Petition Date, the Debtors are

 truly and justly indebted … on account of secured debt as set forth in the Credit Agreement in the

 amount of $37,728,000.00, plus any accrued, unpaid interest and fees, without defenses,

 counterclaim or offset of any kind.”     See Cash Collateral Order at ¶ I (the foregoing, the

 “Debtors’ Stipulations”).

        15.     The Cash Collateral Order further provides that “[t]he Debtors’ stipulations,

 admissions, agreements and releases contained in [the Cash Collateral] Order, including, without

 limitation, in paragraphs I through L of [the Cash Collateral] Order, shall be binding upon the

 Debtors and any successor thereto (including, without limitation, any chapter 7 or chapter 11

 trustee or examiner appointed or elected for any of the Debtors) in all circumstances and for all

 purposes.” See Cash Collateral Order at ¶ 10.

        16.     Upon expiration of the Challenge Period (as defined in the Cash Collateral Order),

 the Debtors’ Stipulations further become binding on all parties in interest, and the obligations of

 the Debtors under the Credit Agreement, which include the Indemnification Obligations, then

 “constitute allowed claims not subject to defense, claim, counterclaim, recharacterization,

 subordination, offset or avoidance, for all purposes in these Chapter 11 Cases, and any subsequent

 chapter 7 case(s).” See Cash Collateral Order at ¶ 11.

        17.     On November 13, 2018, the Debtors filed the Plan and the Disclosure Statement.

        18.     The Plan sets forth the terms and conditions for a consensual reorganization of the

 Debtors, and proposes to pay holders of allowed unsecured claims in full.

                                                 7
Case 18-41671      Doc 156      Filed 12/11/18 Entered 12/11/18 13:48:38             Main Document
                                             Pg 8 of 13


        19.     The Disclosure Statement provides, among other things, that the Reorganized

 Debtors intend to investigate and potentially prosecute certain Potential Claims against Fifth

 Third Bank and the other Secured Lenders, but fails to provide any information as to the nature,

 alleged amounts, likelihood of success or valuation of such Potential Claims, and fails to disclose

 the Debtors’ indemnification obligations to Fifth Third Bank and the other Secured Lenders, or

 how the Debtors or the Reorganized Debtors intend to satisfy their Indemnification Obligations to

 Fifth Third Bank and the other Secured Lenders in the event that any of them suffer indemnifiable

 losses under the terms of the Credit Agreement.

                                              Objection

        20.     Section 1125(b) of the Bankruptcy Code provides that acceptance or rejection of a

 proposed plan of reorganization may not be solicited unless and until “a written disclosure

 statement [is] approved, after notice and hearing, by the court as containing adequate

 information.” 11 U.S.C. § 1125(b).

        21.     Courts in this Circuit and others have developed a list of factors which may be

 necessary to meet the statutory requirement of providing creditors with “adequate information,”

 which includes, among other things, a description of available estate assets and their value, the

 source of all information contained in the disclosure statement, the scheduled claims, financial

 information, data, valuations or projections relevant to creditors’ decisions to accept or reject the

 plan and any litigation likely to arise in a nonbankruptcy context. See In re Puff, No. BR 10-

 01877, 2011 WL 2604759, at *3 (Bankr. N.D. Iowa June 30, 2011) (collecting cases). Here, the

 Debtors have failed to provide adequate information regarding the Potential Claims and

 regarding the Debtors’ Indemnification Obligations to Fifth Third Bank and the other Secured

 Lenders or the treatment thereof.

                                                   8
Case 18-41671          Doc 156        Filed 12/11/18 Entered 12/11/18 13:48:38                      Main Document
                                                   Pg 9 of 13


          22.      The Debtors have not disputed their obligations under the Credit Agreement in

 these Chapter 11 Cases. Indeed, the Debtors have repeatedly acknowledged and recognized that

 they are bound by their obligations under the Credit Agreement. In their Schedules, the Debtors

 listed Fifth Third Bank as the holder of a valid, undisputed claim under the Credit Agreement.

 The Debtors further stipulated to those obligations in the Cash Collateral Order. Pursuant to

 paragraph 11 of the Cash Collateral Order, the stipulations, admissions and agreements of and

 releases by the Debtors set forth therein also become binding on all other parties in interest upon

 expiration of the Challenge Period, and, among other things, “the obligations of the Debtors

 under the Credit Agreement, including the Secured Debt, shall constitute allowed claims not

 subject to defense, claim, counterclaim, recharacterization, subordination, offset or avoidance,

 for all purposes in these Chapter 11 Cases, and any subsequent chapter 7 case(s).”7

          23.      As a result of the Transfer, Fifth Third Bank no longer holds claims against the

 Debtors for principal or interest arising under the Credit Agreement, but remains a creditor with

 respect to any Indemnification Obligations that may arise as a result of the Debtors’ or the

 Reorganized Debtors’ investigation or pursuit of the Potential Claims or otherwise.

          24.      Since the Plan proposes to pay unsecured creditors in full, any unsecured claims

 that arise in favor of Fifth Third Bank and the other Secured Lenders with respect to the

 Indemnification Obligations will need to be satisfied in full. 8

          25.      Assuming, arguendo, that the Debtors or Reorganized Debtors are even entitled
 7
   We further note that the Cash Collateral Order appears to release all claims and causes of action “arising out of or
 relating to the Credit Agreement,” providing that, upon expiration of the Challenge Period, all such claims and
 causes of action “shall be deemed forever waived, released and barred.” See Cash Collateral Order at ¶ 11.
 Notably, the Cash Collateral Order, unlike the Plan, does not specifically carve out the “Former Agent” or “Former
 Lenders,” as they are defined therein, from that release.
 8
  Since the Debtors propose to pay all allowed unsecured claims in full in Cash, it is immaterial for purposes of this
 Objection whether the Indemnification Claims should be treated as administrative or secured or unsecured claims.
 Fifth Third Bank reserves all rights with respect to (and to object to) the Debtors’ characterization, classification or
 proposed treatment of such Indemnification Claims.
                                                            9
Case 18-41671       Doc 156     Filed 12/11/18 Entered 12/11/18 13:48:38           Main Document
                                             Pg 10 of 13


 under the terms of the Cash Collateral Order to bring the Potential Claims against Fifth Third

 Bank and the other Secured Lenders, it is beyond question that any damages, losses, costs or

 expenses suffered by Fifth Third Bank and the other Secured Lenders under the terms and

 definition of the Credit Agreement must be indemnified by the Debtors (the “Indemnification

 Claims”) unless such losses, claims, damages, liabilities or related expenses are determined by a

 court of competent jurisdiction by final and nonappealable judgment to have resulted from the

 gross negligence or willful misconduct of the defendants, or result from a claim brought by any

 Debtor against Fifth Third Bank and the other Secured Lenders for breach in bad faith of their

 obligations under the Credit Agreement or any related document and has obtained a final and

 nonappealable judgment in its favor on such claim as determined by a court of competent

 jurisdiction.

         26.     While the Disclosure Statement gestures at the possibility of Potential Claims, it

 fails to provide any meaningful description of the nature or alleged amount of such Potential

 Claims, the likelihood of success of such Potential Claims, or their estimated value to the estate.

 This is particularly striking given that the Debtors propose to spend $200,000 of estate funds to

 investigate and potentially prosecute such Potential Claims. The Debtors do not even indicate if

 they have undertaken any effort to identify, evaluate or value such Potential Claims.

         27.     The Debtors should be required to provide sufficient information to allow parties

 in interest to evaluate whether it is worthwhile or wise to spend up to $200,000 to investigate and

 pursue what are currently unidentified claims against Fifth Third Bank and the other Secured

 Lenders, particularly in this context where it is difficult to envision what successful claims the

 Debtors or Reorganized Debtors could possibly bring, given that (among other things) Fifth

 Third Bank and the other Secured Lenders waited over two years after the Debtors defaulted

                                                 10
Case 18-41671           Doc 156        Filed 12/11/18 Entered 12/11/18 13:48:38                Main Document
                                                    Pg 11 of 13


 under the Credit Agreement without exercising remedies, instead entering into Forbearance

 Agreements that were negotiated with the Debtors9, where the Debtors acknowledged the

 existing defaults and the rights of Fifth Third Bank and the other Secured Lenders in such

 Forbearance Agreements10, where the Debtors provided releases to Fifth Third Bank and the

 other Secured Lenders in each of four Forbearance Agreements11, and where the Debtors

 commenced these Chapter 11 Cases not at the urging or insistence of Fifth Third Bank and the

 other Secured Lenders, but instead voluntarily, on their own, with a surprise “free-fall” filing and

 no advance notice to Fifth Third Bank or the other Secured Lenders. Detail about the Potential

 Claims would also help parties in interest evaluate how and whether spending up to $200,000 to

 investigate and pursue such Potential Claims could generate a net return to the Debtors’ estates,

 given that even if the Debtors are able to identify some causes of action to pursue against Fifth

 Third             Bank           or          the          other         Secured           Lenders,               the

 Debtors have provided no information as to what damages the Debtors could possibly be entitled

 given that the Debtors elected to use the chapter 11 process to effect a restructuring and have

 now apparently reached agreement on terms for a consensual, successful restructuring. Based on

 the information in the Disclosure Statement, it is impossible for parties in interest to determine

 whether the Debtors’ proposal to spend up to $200,000 to investigate and potentially pursue the

 Potential Claims should be supported.

            28.     Furthermore, the Disclosure Statement fails to account for the Indemnification

 Claims entirely. It does not disclose the existence of the Indemnification Obligations or describe


 9
     See Forbearance Agreements, passim.
 10
      See paragraph 3 of each of the Forbearance Agreements.
 11
   See paragraph 14 of the First Forbearance, paragraph 13 of the Second Forbearance, paragraph 12 of the Third
 Forbearance and paragraph 13 of thee Fourth Forbearance.
                                                          11
Case 18-41671      Doc 156      Filed 12/11/18 Entered 12/11/18 13:48:38          Main Document
                                             Pg 12 of 13


 the proposed treatment of the Indemnification Claims, or note for parties in interest that the

 potential costs of investigating and pursing Potential Claims of unknown value may not be limited

 to the $200,000 that the Debtors propose to set aside for such purpose, and that the Debtors may

 also incur significant Indemnification Claims in the process.

        29.     The Disclosure Statement should not be approved until the Debtors have provided

 sufficient information as to the nature and estimated value of the Potential Claims and until the

 Disclosure Statement describes how the estates plan to satisfy in full the Indemnification Claims

 if the Debtors or Reorganized Debtors decide to investigate and/or pursue the Potential Claims

 and fail to obtain a final nonappealable order from a court of competent jurisdiction finding that

 the Debtor suffered damages that resulted from the gross negligence, willful misconduct or breach

 in bad faith by Fifth Third Bank or the other Secured Lenders.

                                        Reservation of Rights

        30.     Fifth Third Bank reserves its rights to further object to any amendments or

 modifications proposed to the Plan or Disclosure Statement, including based upon any new

 information provided by Debtors or upon any different relief requested by Debtors. Fifth Third

 Bank reserves all rights to object to the Plan.

                                             Conclusion

        WHEREFORE, Fifth Third Bank respectfully submits that this Court should reject the

 Disclosure Statement in its current form because it lacks “adequate information” as required by

 Bankruptcy Code section 1125 for the reasons set forth herein.




                                                   12
Case 18-41671    Doc 156    Filed 12/11/18 Entered 12/11/18 13:48:38         Main Document
                                         Pg 13 of 13



 Dated: December 11, 2018               Filed By:
 St. Louis, Missouri
                                        /s/ Matthew S. Layfield
                                        POLSINELLI P.C.
                                        Matthew S. Layfield, Esq.
                                        100 S. Fourth Street, Suite 1000
                                        St. Louis, MO 63102
                                        Telephone: (314) 889-8000

                                        Local Counsel for Fifth Third Bank

                                        CHAPMAN AND CUTLER LLP
                                        Stephen R. Tetro, II, Esq.
                                        111 West Monroe
                                        Chicago, IL 60603
                                        Telephone: (312) 845-3859

                                        Lead Counsel for Fifth Third Bank




                                          13
